EXHIBIT 10.1

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street

New York, New York 10013

 

UBS LOAN FINANCE LLC

677 Washington Boulevard

Stamford, Connecticut 06901

 

UBS SECURITIES LLC

299 Park Avenue

New York, New York 10171

CONFIDENTIAL

July 14, 2006

Secure Computing Corporation

4810 Harwood Road

San Jose, CA 95124

Attn:    Tim Steinkopf, Chief Financial Officer

Project Savannah

Senior Secured Credit Facilities

Amended and Restated Commitment Letter

Ladies and Gentlemen:

 

1. This letter agreement amends and restates, and supersedes and replaces that
certain commitment letter dated July 11, 2006 among you and Citigroup (as
defined below). Secure Computing Corporation, a Delaware corporation (the
“Borrower” or “you”) has advised Citigroup, UBS Loan Finance LLC (“UBS”, and
together with CGMI (as defined below), the “Banks”) and UBS Securities LLC
(“UBSS”, together with CGMI, the “Arrangers”, and together with the Banks, the
“Commitment Parties”, “we” or “us”) that you propose to acquire (the
“Acquisition”) all of the outstanding capital stock of CipherTrust, Inc., a
Georgia corporation (the “Acquired Business”). The Acquisition and the Credit
Facilities (as defined below) are referred to herein as the “Transactions.” For
purposes of this Commitment Letter, “Citigroup,” means Citigroup Global Markets
Inc. (“CGMI”), Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as may be appropriate to consummate the
transactions contemplated herein.

 

2. You have also advised us that you propose to finance a portion of the
purchase price of the Acquisition, pay related transaction fees and expenses and
provide for ongoing working capital requirements of the Borrower and its
subsidiaries with a package of debt financings in an aggregate principal amount
of up to $135.0 million. You have requested senior secured first priority credit
facilities consisting of (a)(i) a senior secured first priority term loan
facility to Borrower of up to $90.0 million (the “First Priority Term Loan
Facility”), as described in the Summary of Principal Terms and Conditions
attached hereto as Annex A-I (the “First Priority Term Sheet”) and (ii) a senior
secured first priority



--------------------------------------------------------------------------------

revolving credit facility to Borrower of up to $20.0 million (the “Revolving
Credit Facility” and, together with the First Priority Term Loan Facility, the
“First Priority Facilities”), as described in the First Priority Term Sheet and
(b) a senior secured second priority term loan facility to Borrower of up to
$25.0 million (the “Second Priority Facility” and, together with the First
Priority Term Loan Facility, the “Term Loan Facilities”; the Term Loan
Facilities and the Revolving Credit Facility being collectively referred to as
the “Credit Facilities”), as described in the Summary of Principal Terms and
Conditions attached hereto as Annex A-II (the “Second Priority Term Sheet”). The
date on which the Acquisition, the advances and fundings under the Credit
Facilities and the other elements of the Transactions are consummated shall be
referred to as the “Closing Date.”

 

3. Based upon and subject to the foregoing and to the terms and conditions set
forth below, set forth in the First Priority Term Sheet and the Second Priority
Term Sheet and set forth in the Conditions Precedent to the Closing Date
contained in Exhibit B (collectively, the “Term Sheets”; and, together with this
letter agreement, the “Commitment Letter”), each of the Banks, severally and not
jointly, acting alone or through or with affiliates selected by it, is pleased
to confirm to you its commitment to provide the percentage of the entire
principal amount of the Credit Facilities set forth below on the principal terms
set forth herein and in the Term Sheets (such commitments being herein referred
to as the “Commitment”):

 

     % of Commitment

Citigroup

   65%

UBS

   35%

 

4. The Commitment of the Banks and the undertakings of the Arrangers hereunder
are subject to (a) your written acceptance, and compliance with the terms and
conditions, of a letter from the Commitment Parties to you of even date herewith
(the “Fee Letter”) pursuant to which you agree to pay, or cause to be paid, to
the Commitment Parties certain fees in connection with the Credit Facilities;
(b) there not having occurred a Material Adverse Effect on the Company (as
defined in the Acquisition Agreement (as defined in Exhibit B)) since
December 31, 2005; (c) there not having occurred a Material Adverse Effect on
Parent (as defined in the Acquisition Agreement) since December 31, 2005;
(d) the Arrangers shall have had the opportunity to perform and be satisfied
with the results of confirmatory due diligence with respect to the tax and
accounting matters involving the Acquired Business; and (e) satisfaction of all
other conditions and requirements and the accuracy of representations described
herein and in the Term Sheets.

 

5. It is agreed that the Arrangers, acting alone or through or with affiliates
selected by it, will act as the joint bookrunners and the joint lead arrangers
for a syndicate of financial institutions and other entities reasonably
acceptable to Citigroup and you (together with the Banks, the “Lenders”) that
Citigroup intends to form to provide all or a portion of the Credit Facilities.
It is further agreed that, where applicable, in connection with the confidential
information memorandum and any other offering or marketing materials relating to
the Credit Facilities, Citigroup will appear “on the left” and UBS will appear
“on the right”. You designate an affiliate of Citigroup, as determined by
Citigroup, as administrative agent for the Credit Facilities. Citigroup will
perform the duties and exercise the authority customarily performed and
exercised by it in such role.

 

-2-



--------------------------------------------------------------------------------

6. You agree to use all commercially reasonable efforts to assist Citigroup in
achieving a timely syndication of the Credit Facilities that is satisfactory to
Citigroup (in consultation with UBS), which Citigroup intends to conduct before
the Closing Date, and you agree that Citigroup shall have had a reasonable
opportunity and reasonable period of time in which to complete such syndication.
The syndication efforts will be accomplished by a variety of means, including
your facilitating direct contact during the syndication between senior
management, advisors and affiliates of you and the Acquired Business, on the one
hand, and the proposed Lenders, on the other hand, and your hosting, with
Citigroup, UBS and the Acquired Business, one or more meetings with prospective
Lenders and various rating agencies at such times and places as we may
reasonably request. You agree, upon our request, to use your commercially
reasonable efforts to (a) provide, and to cause your affiliates, advisors and,
to the extent reasonably possible, the Acquired Business to provide, to the
Arrangers and each of the prospective Lenders all information reasonably
requested by the Arrangers to successfully complete the syndication, including
the information and projections contemplated hereby, (b) assist, and cause your
affiliates, advisors and the Acquired Business to assist, the Arrangers in the
preparation of one or more confidential information memoranda and other
marketing materials in accordance with customary banking industry practices,
(c) obtain the rating agencies’ credit ratings required by paragraph 7 below to
be used in connection with the syndication and (d) make available your
representatives and representatives of the Acquired Business on reasonable prior
notice and at reasonable times and places. You also agree to use your
commercially reasonable efforts to assist our syndication efforts through your
and the Acquired Business’s existing lending relationships. The Arrangers
reserve the right to engage the services of their affiliates in furnishing the
services to be performed as contemplated herein and to allocate (in whole or in
part) to any such affiliates any fees payable to them in such manner as the
Arrangers and their respective affiliates may agree in their sole discretion.
You agree that the Arrangers may share with any of its respective officers,
affiliates and advisors any information related to the Transactions or any other
matter contemplated hereby, subject to the confidentiality provisions set forth
herein.

 

7. You hereby agree to use commercially reasonable efforts to obtain for the
Credit Facilities a debt rating from Moody’s Investors Service (“Moody’s”) and
from Standard & Poor’s Ratings Group (“S&P”).

 

8. Citigroup (and/or one or more of its affiliates) will manage all aspects of
the syndication of the Credit Facilities (in consultation with you and UBS),
including decisions as to the selection of potential Lenders reasonably
acceptable to you to be approached and when they will be approached, when their
commitments will be accepted, when Lenders reasonably acceptable to you will
participate and the final allocations of the commitments among the Lenders, and
Citigroup will exclusively perform all functions and exercise all authority as
customarily performed and exercised in such capacities, including selecting
counsel for the Lenders and negotiating the definitive credit agreement,
guarantees, security arrangements and related documentation for the Credit
Facilities consistent with the

 

-3-



--------------------------------------------------------------------------------

terms and conditions hereof and of the Term Sheets and otherwise in form and
substance reasonably satisfactory to the Arrangers and to you (the “Credit
Documentation”). Any agent, arranger or bookrunner titles awarded to other
Lenders relating to the Credit Facilities are subject to Citigroup’s prior
approval and in any event shall not entail any role relating to the matters
referred to in this paragraph without Citigroup’s prior consent. You agree that
no Lender will receive compensation outside the terms contained herein and in
the Fee Letter in order to obtain its commitment to participate in the Credit
Facilities.

 

9. You hereby agree that, until the earlier of ninety (90) days after the
Closing Date or the completion of successful syndication (as defined in the Fee
Letter), there shall be no competing issuance, or announcement of a competing
issuance, of any securities, bank facilities or other debt of the Borrower, the
Acquired Business or any of their respective subsidiaries being offered, placed
or arranged, other than the Credit Facilities, without the prior written consent
of the Arrangers.

 

10. You hereby represent and warrant that (a) all information (other than the
Projections, as defined below) concerning you and your subsidiaries and, to your
knowledge, the Acquired Business and their subsidiaries and the Transactions
(together, the “Information”) that has been or will be made available to the
Commitment Parties or the prospective Lenders and Lenders by you or any of your
representatives, taken as a whole, is, or will be when furnished, complete and
correct in all material respects and, taken as a whole, does not, or will not
when furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made, and (b) all financial projections concerning you and your subsidiaries
and, to your knowledge, the Acquired Business and their subsidiaries that have
been or will be made available to the Commitment Parties or the Lenders by you
or any of your representatives (together, the “Projections”) have been or will
be prepared in good faith based upon reasonable assumptions at the time they
were made (it being understood that future results of operations and financial
condition may differ materially therefrom). You agree to supplement, or cause to
be supplemented, the Information and the Projections from time to time until the
Closing Date so that the representations and warranties contained in the
preceding sentence remain correct in all material respects. In syndicating the
Credit Facilities, we will be entitled to use and rely primarily on the
Information and the Projections without responsibility for independent check or
verification thereof.

 

11. On the Closing Date (and only if the Closing Date occurs), you hereby agree
to reimburse the Commitment Parties for all of their reasonable out-of-pocket
fees and expenses (including, without limitation, all reasonable due diligence
investigation expenses, fees of consultants, syndication expenses (including
printing, distribution, and meetings with prospective Lenders), travel expenses,
duplication fees and expenses, audit fees, search fees, filing and recording
fees and the reasonable fees, disbursements and other charges of counsel
(including, without limitation, the reasonable fees, expenses and other charges
of Cahill Gordon & Reindel LLP, as counsel to the Commitment Parties (and any
necessary local or special counsel selected by them in connection with the
Transactions), and any sales, use or similar taxes (and any additions to such
taxes) related to any of the foregoing),

 

-4-



--------------------------------------------------------------------------------

incurred in connection with the preparation, negotiation, execution and
delivery, any waiver or modification and any collection or enforcement of this
Commitment Letter, the Term Sheets, the Fee Letter and the Credit Documentation
and all of the other transactions described herein and in any definitive
documentation and advice in connection therewith and thereafter from time to
time on demand.

 

12. By your acceptance below, you hereby agree to indemnify and hold harmless
the Commitment Parties and the other Lenders and our and their respective
affiliates (including, without limitation, controlling persons) and the
directors, officers, employees, advisors and agents of the foregoing (each, an
“Indemnified Person”) from and against any and all losses, claims, costs,
expenses, damages or liabilities (or actions or other proceedings commenced or
threatened in respect thereof) that arise out of or in connection with this
Commitment Letter, the Term Sheets, the Fee Letter, the Credit Facilities or any
of the transactions contemplated hereby or thereby or the providing or
syndication of the Credit Facilities (or the actual or proposed use of the
proceeds thereof), and to reimburse each Indemnified Person promptly upon its
written demand for any legal or other expenses incurred in connection with
investigating, preparing to defend or defending against, or participating in,
any such loss, claim, cost, expense, damage, liability or action or other
proceeding (whether or not such Indemnified Person is a party to any action or
proceeding); provided that any such obligation to indemnify, hold harmless and
reimburse an Indemnified Person shall not be applicable to the extent determined
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnified Person. You shall not be liable for any settlement of any such
proceeding effected without your written consent, but if settled with such
consent or if there shall be a final judgment against an Indemnified Person, you
shall, subject to the proviso in the first sentence of the preceding paragraph,
indemnify such Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. You shall not, without the prior written
consent of any Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement (i) includes an unconditional release
of such Indemnified Person from all liability or claims that are the subject
matter of such proceeding and (ii) does not include a statement as to or an
admission of fault, culpability, or a failure to act by or on behalf of such
Indemnified Person. None of us or any other Lender (or any of their respective
affiliates) shall be responsible or liable to Borrower, the Acquired Business or
any of their respective subsidiaries, affiliates or stockholders or any other
person or entity for any indirect, punitive or consequential damages which may
be alleged as a result of this Commitment Letter, the Term Sheets, the Fee
Letter, the Credit Facilities or the transactions contemplated hereby or
thereby.

 

13. Nothing contained herein shall limit or preclude the Commitment Parties or
any of their affiliates from carrying on any business with, providing banking or
other financial services to, or from participating in any capacity, including as
an equity investor, in, any party whatsoever, including, without limitation, any
competitor, supplier or customer of you, the Acquired Business or any of your or
their affiliates, or any other party that may have interests different than or
adverse to such parties.

 

-5-



--------------------------------------------------------------------------------

14. You acknowledge that the Commitment Parties and their affiliates (the term
“Commitment Parties” as used in this paragraph being understood to include such
affiliates) may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies with which you, the
Acquired Business or your or their respective affiliates may have conflicting
interests regarding the Transactions and otherwise. The Commitment Parties will
not use confidential information obtained from you or the Acquired Business in
connection with the performance by the Commitment Parties of services for other
companies and will not furnish any such information to other companies. You also
acknowledge that the Commitment Parties have no obligation in connection with
the Transactions to use, or to furnish to you or the Acquired Business,
confidential information obtained from other companies or entities. You further
acknowledge and agree to the disclosure by us (in consultation with you) of
information relating to the Credit Facilities to “Gold Sheets” and other similar
bank trade publications.

 

15. This Commitment Letter, the Fee Letter and the contents hereof and thereof
are confidential and, except for the disclosure hereof or thereof on a
confidential basis to your or our accountants, attorneys and other professional
advisors retained in connection with the Transactions or as otherwise required
by law, may not be disclosed in whole or in part by you or us to any person or
entity without your or our prior written consent; provided, however, it is
understood and agreed that you may disclose (a) this Commitment Letter, but not
the Fee Letter, on a confidential basis to the board of directors of, and
advisors to, the Acquired Business in connection with their consideration of the
Transactions and (b) after your acceptance of this Commitment Letter and the Fee
Letter, you may disclose such documents in any required filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges (with, if the Fee Letter is so required to be disclosed or
filed, appropriate redactions in the Fee Letter acceptable to us). In addition,
the Commitment Parties shall be permitted to use (in consultation with you)
information related to the syndication and arrangement of the Credit Facilities
in connection with marketing, press releases or other transactional
announcements or updates provided to investor or trade publications.
Notwithstanding the foregoing, the Commitment Parties, the Lenders and their
affiliates may disclose the Commitment Letter, the Fee Letter and the contents
hereof and thereof (1) on a confidential basis to their affiliates or any of
their or their affiliates’ directors, officers, employees, advisors,
representatives, attorneys, accountants, and auditors (collectively, the
“Representatives”) whom they determine need to know such information in
connection with the Transactions, (2) to any governmental agency or regulatory
body having or claiming to have authority to regulate or oversee any aspect of
any of their business or that of their Representatives in connection with the
exercise of such authority or claimed authority, (3) except the Fee Letter and
the contents thereof, to any bank or financial institution or other entity to
which the Banks, the Lenders, or any of their affiliates has sold or desires to
sell an interest or participation in the Transactions, provided that any such
recipient agrees to keep the material confidential, (4) to the extent necessary
or appropriate to effect or preserve the security (if any) for any loan or other
extension of credit or to enforce any right or

 

-6-



--------------------------------------------------------------------------------

remedy or in connection with any claims asserted by or against any of them or
any of their Representatives or you or any other person or entity involved in
the Transactions, (5) if any of them is requested or required (orally or in
writing, by interrogatory, court order, subpoena, administrative proceeding,
civil investigatory demand, or any similar legal or regulatory process) to
disclose any of such material and (6) to the extent such material becomes
publicly available other than as a result of a breach of this provision.
Furthermore, the Commitment Parties hereby notify you that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”), they are required to obtain, verify
and record information that identifies you in accordance with the Patriot Act.

 

16. The provisions of paragraphs 11, 12, 13, 14, 15 and 20 shall survive any
termination or expiration of this Commitment Letter or the Commitment of
Citigroup and UBS or the undertakings of the Arrangers set forth herein, and the
provisions of paragraphs 6, 7, 8, 9 and 10 shall survive until completion of
primary syndication of the Credit Facilities (as determined by the Arrangers).
If definitive documentation relating to the Credit Facilities shall be executed
and delivered, your obligations under this Commitment Letter in respect of the
Credit Facilities, other than those relating to confidentiality, no competing
issuance and to the syndication (including provision of supplemental Information
and Projections) of such Credit Facilities (which shall remain in full force and
effect), shall automatically terminate and be superseded by the provisions
contained in such definitive documentation upon the execution and delivery
thereof.

 

17. This Commitment Letter and the Commitment of the Banks and the undertakings
of the Arrangers set forth herein shall, in the event this Commitment Letter is
accepted by you as provided in paragraph 20 hereof, automatically terminate at
5:00 p.m. (New York time) on October 31, 2006, if the consummation of the
Acquisition and the other elements of the Transactions, including the initial
funding under the Credit Facilities, shall not have occurred by such time.

 

18. This Commitment Letter and the commitments, undertakings and agreements
hereunder shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, and any attempted assignment shall be void
and of no effect; provided, however, that nothing contained in this paragraph
shall prohibit us in our sole discretion from (a) performing any of our duties
hereunder through any of our affiliates, and you will owe any related duties
(including those set forth above) to any such affiliate, and (b) granting
participations in, or selling (in consultation with you) assignments of all or a
portion of, the Commitment or the advances under the Credit Facilities pursuant
to arrangements reasonably satisfactory to us (provided that we shall remain
obligated hereunder). This Commitment Letter is solely for the benefit of the
parties hereto and does not confer any benefits upon, or create any rights in
favor of, any other person.

 

19. Any notice given pursuant to this Commitment Letter shall be mailed or hand
delivered in writing, if to (a) you, at your address set forth on page one
hereof, with a copy to John McNulty; (b) Citicorp North America, Inc. and
Citigroup Global Markets Inc., at 390 Greenwich Street, New York, New York
10013, Attention: David J. Wirdnam; and (c) UBS Loan Finance LLC and UBS
Securities LLC, at 677 Washington Boulevard, Stamford, Connecticut 06901,
Attention: Shaw Kassab.

 

-7-



--------------------------------------------------------------------------------

20. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND TOGETHER
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDE ANY PREVIOUS AGREEMENT, WRITTEN OR ORAL,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. EACH
OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER, EACH
ELEMENT OF THE TRANSACTIONS OR THE PERFORMANCE BY US OR ANY OF OUR AFFILIATES OF
THE SERVICES CONTEMPLATED HEREBY. IN ADDITION, WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER
OR THE TRANSACTIONS OR THE PERFORMANCE OF ANY OF THE PARTIES HEREUNDER, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK, NEW
YORK; (B) AGREES THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT; (C) WAIVES THE
DEFENSE OF ANY INCONVENIENT FORUM TO SUCH NEW YORK STATE OR FEDERAL COURT;
(D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANOTHER JURISDICTION BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW; (E) TO THE EXTENT THAT SUCH PARTY OR ITS
PROPERTIES OR ASSETS HAVE OR HEREAFTER MAY HAVE ACQUIRED OR BE ENTITLED TO
IMMUNITY (SOVEREIGN OR OTHERWISE) FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT OR FROM EXECUTION OF A JUDGMENT OR
OTHERWISE), FOR SUCH PARTY OR ITS PROPERTIES OR ASSETS, AGREES NOT TO CLAIM ANY
SUCH IMMUNITY AND WAIVES SUCH IMMUNITY; AND (F) CONSENTS TO SERVICE OF PROCESS
BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH PARTY AT ITS ADDRESS SET
FORTH ON THE FIRST PAGE OF THIS COMMITMENT LETTER AND AGREES THAT SUCH SERVICE
SHALL BE EFFECTIVE WHEN SENT OR DELIVERED. This Commitment Letter may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the parties hereto. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page to this Commitment Letter by
facsimile shall be effective as delivery of a manually-executed counterpart.

 

-8-



--------------------------------------------------------------------------------

21. The Borrower and each Guarantor (as defined in Exhibit A) acknowledge and
agree that in connection with all aspects of the Transactions contemplated by
this Commitment Letter, the Borrower, each Guarantor and each of the Commitment
Parties have an arm’s-length business relationship that creates no fiduciary
duty on the part of any Commitment Party and the Borrower and each Guarantor
expressly disclaims any fiduciary relationship.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-9-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to Citigroup, together with an executed counterpart of the Fee
Letter, by no later than 5:00 p.m. (New York time) on July 14, 2006. This
Commitment Letter, the Commitment of the Banks and the undertakings of the
Arrangers set forth herein shall automatically terminate at such time unless
signed counterparts of this Commitment Letter and the Fee Letter shall have been
delivered to Citigroup in accordance with the terms of the immediately preceding
sentence.

 

Sincerely,

CITIGROUP GLOBAL MARKETS INC.

By:

    

/s/    David J. Wirdnam

 

    

Name: David J. Wirdnam

    

Title: Director

UBS LOAN FINANCE LLC

By:

    

/s/    Amanda J. Montgomery

 

    

Name: Amanda J. Montgomery

    

Title: Managing Director

By:

    

/s/    David L. Fitzgerald

 

    

Name: David L. Fitzgerald

    

Title: Director and Counsel

UBS SECURITIES LLC

By:

    

/s/ Amanda J. Montgomery

 

    

Name: Amanda J. Montgomery

    

Title: Managing Director

By:

    

/s/    Jesse Latham

 

    

Name: Jesse Latham

    

Title: Director and Counsel



--------------------------------------------------------------------------------

SECURE COMPUTING CORPORATION

By:

    

/s/    John McNulty

    

Name: John McNulty

    

Title: Chairman, President & CEO

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A-I

$110,000,000

SENIOR SECURED CREDIT FACILITIES

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein have the same meanings specified
in the Commitment Letter to which this Summary of Proposed Terms and Conditions
is attached.

 

Borrower:

   Secure Computing Corporation, a Delaware corporation (the “Borrower”).

Joint Lead Arrangers:

   Each of Citigroup Global Markets Inc. and UBS Securities LLC will act as
joint lead arrangers for the Credit Facilities (as defined below) (in such
capacity, the “Lead Arrangers”), and will perform the duties customarily
associated with such role.

Joint Bookrunners:

   Citigroup Global Markets Inc. and UBS Securities LLC will act as joint
bookrunners for the Credit Facilities, and will perform the duties customarily
associated with such role.

Administrative Agent:

   An affiliate of Citigroup will act as sole administrative agent and
collateral agent for the Lenders (as defined below) (in such capacities,
collectively, the “Administrative Agent”), and will perform the duties
customarily associated with such roles.

Syndication Agent

   An affiliate of UBS Securities LLC will act as sole syndication agent for the
Lenders.

Lenders:

   A syndicate of financial institutions and other entities (each, a “Lender”
and, collectively, the “Lenders”) arranged by the Lead Arrangers and reasonably
acceptable to the Borrower.

Credit Facilities:

   Senior first priority secured credit facilities (the “First Priority
Facilities”) in an aggregate principal amount of up to $110.0 million, such
First Priority Facilities comprising:   

(a)    First Priority Term Loan. A first priority term loan B facility in an
aggregate principal amount of up to $90.0 million (the “First Priority Term Loan
Facility”); and

 

A-I-1



--------------------------------------------------------------------------------

  

(b)    Revolving Credit Loans. A first priority revolving credit facility (with
a subfacility for letters of credit in an amount to be agreed and a sub-facility
for swingline loans in an amount to be agreed, each on customary terms and
conditions with compensation to be agreed (it being understood that, any
swingline borrowings will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis)) in an aggregate principal amount of
$20.0 million (the “Revolving Credit Facility”).

Use of Proceeds:

   The proceeds of the First Priority Facilities shall be used, together with
the proceeds of the Second Priority Facility, to (a) finance the Transactions;
(b) pay related fees and expenses incurred in connection with the Transactions;
and (c) provide ongoing working capital and for other general corporate purposes
of the Borrower and its subsidiaries.

Availability:

   Advances under the First Priority Term Loan Facility will be available in a
single draw on the Closing Date. Advances repaid or prepaid may not be
reborrowed.    The entire amount of advances under the Revolving Credit Facility
will be available after the Closing Date for working capital and general
corporate purposes of the Borrower and its subsidiaries. Advances repaid or
prepaid may be reborrowed.

Documentation:

   The documentation for the First Priority Facilities will include, among
others, a credit agreement (the “First Priority Credit Agreement”), guarantees
and appropriate pledge, security, mortgage and other collateral documents and an
intercreditor agreement (collectively, the “First Priority Credit
Documentation”) and containing the definitions set forth in Annex II hereto and
customary terms for facilities of such type. The Borrower and the Guarantors (as
defined below under “Guarantors”) are herein referred to as the “Loan Parties”
and individually as a “Loan Party.”

 

A-I-2



--------------------------------------------------------------------------------

Guarantors:

   The obligations of the Borrower under the First Priority Facilities and under
any interest rate protection or other hedging arrangements entered into with the
Administrative Agent, the Lead Arrangers, a Lender or any affiliate of the
foregoing (“Hedging Arrangements”) shall be unconditionally guaranteed, on a
joint and several basis, by each direct and indirect wholly owned domestic
subsidiary of the Borrower (each a “Guarantor”; and its guarantee is referred to
herein as a “Guarantee”).

Security:

   There shall be granted to the Administrative Agent and the Lenders valid and
perfected first priority (subject to the second priority liens securing the
obligations under the Second Priority Credit Documentation pursuant to an
intercreditor agreement customary for transactions of this kind and subject to
certain other exceptions to be set forth in the First Priority Credit
Documentation) liens and security interests in all of the following:   

(a)    All present and future shares of capital stock (or other ownership or
profit interests in) of each of the Borrower’s present and future domestic
subsidiaries and 65% of the capital stock of Borrower’s and such subsidiaries’
first-tier foreign subsidiaries;

  

(b)    Substantially all of the material tangible and intangible properties and
assets (including but not limited to all equipment, inventory, receivables,
contract and other intangible rights, material owned real property, cash and
deposit accounts, intellectual property and proceeds of the foregoing and
excluding, without limitation, vehicles, leaseholds, contracts that contain a
valid and enforceable prohibition on assignment, but only so long as such
prohibition exists and is effective and valid notwithstanding applicable UCC
anti-assignment provisions) of the Borrower and each of the Guarantors;

  

(c)    All present and future intercompany debt of the Borrower and each
Guarantor; and

  

(d)    All proceeds and products of the property and assets described in clauses
(a), (b) and (c) above.

 

A-I-3



--------------------------------------------------------------------------------

   All the foregoing are collectively referred to as the “Collateral”; it being
understood that, unless otherwise specified, none of the foregoing shall be
subject to any other liens or security interests except for certain exceptions
to be agreed upon. All such security interests will be created pursuant to First
Priority Credit Documentation reasonably satisfactory to the Lead Arrangers. On
the Closing Date, such security interests shall have become perfected (or
arrangements for the perfection thereof reasonably satisfactory to the Lead
Arrangers shall have been made) and shall also secure the Guarantees and any
Hedging Arrangements. Notwithstanding the foregoing, no pledge or security
interest shall be granted to the extent such pledge or security interest would
be prohibited by applicable law or would result in material adverse tax
consequences or to the extent the cost of obtaining such pledge or security
interest would be excessive in relation to the benefit thereof in the Lead
Arrangers’ reasonable judgment after consultation with the Borrower.

Final Maturity:

   The final maturity of (a) the First Priority Term Loan Facility will occur on
the seventh anniversary of the Closing Date and (b) the Revolving Credit
Facility will occur on the sixth anniversary of the Closing Date (in each case,
the “Termination Date”) and the commitments with respect to the Revolving Credit
Facility shall automatically terminate on such date.

Amortization Schedule:

   The First Priority Facilities will amortize as follows:    (a) First Priority
Term Loan Facility. The First Priority Term Loan Facility will amortize
quarterly in amounts equal to 1% per annum in years one through six and the
first three quarters of year seven, with the remainder payable on the seventh
anniversary of the Closing Date; and    (b) Revolving Credit Facility. None.

Interest Rates and Fees:

   Interest rates and fees in connection with the First Priority Facilities will
be as specified on Annex I hereto.

Mandatory Prepayments/

Reductions in Commitment:

   The First Priority Term Loan Facility will be required to be prepaid (subject
to baskets, exceptions and, in the

 

A-I-4



--------------------------------------------------------------------------------

   case of clauses (b) and (e) below, the right (A) to reinvest (including in
permitted acquisitions) proceeds within 365 days or (B) to commit pursuant to a
binding contract to reinvest such proceeds within 365 days of receipt of
proceeds, so long as the reinvestment is completed within (1) 180 days after
such commitment, in the case of proceeds from asset sales, and (2) one year
after such commitment, in the case of insurance and condemnation proceeds) with
(a) beginning with fiscal year 2007, 50% of annual Excess Cash Flow (as defined
in Annex II hereto) (including a step-down to 25% if the Borrower’s Total
Leverage Ratio is less than or equal to 2.00:1.00), (b) 100% of the net cash
proceeds of asset sales and other asset dispositions by the Borrower or any of
its subsidiaries, (c) 100% of the net cash proceeds of the issuance or
incurrence of debt (other than permitted debt) by the Borrower or any of its
subsidiaries), (d) 50% of the net cash proceeds of issuances of equity of
Borrower and its subsidiaries, subject to limited exceptions to be agreed and
(e) 100% of any Extraordinary Receipts (to be defined in the First Priority
Credit Documentation as certain insurance proceeds and certain condemnation and
casualty proceeds (subject to the reinvestment rights described above)).   
Notwithstanding the foregoing, each Lender under the First Priority Term Loan
Facility (each a “First Priority Term Lender”) shall have the right to reject
its pro rata share of any mandatory prepayment described above, in which case
the amounts so rejected shall be offered ratably to each non-rejecting First
Priority Term Lender, with any portion of such mandatory prepayment that is
rejected by such First Priority Term Lenders being offered to Lenders under the
Second Priority Credit Facility.    The above-described mandatory prepayments
shall be applied to the remaining amortization payments under the First Priority
Term Loan Facility in chronological order.

Voluntary Prepayments/

Reductions in Commitment:

   Advances under the First Priority Facilities may be prepaid at the option of
the Borrower, upon notice and in a minimum principal amount and in multiples to
be agreed upon, without premium or penalty (except,

 

A-I-5



--------------------------------------------------------------------------------

   in the case of LIBOR borrowings, breakage costs related to prepayments not
made on the last day of the relevant interest period).    Any application of a
voluntary prepayment to the First Priority Term Loan Facility shall be applied
to the scheduled amortization payments of the First Priority Term Loan Facility
as directed by the Borrower.

Conditions to Initial Advances:

   The making of the initial advances under the First Priority Facilities shall
be subject to (a) the conditions set forth in Exhibit B to the Commitment Letter
and (b) accuracy in all material respects of representations and warranties.

Conditions to All

Extensions of Credit:

   Each extension of credit under the First Priority Facilities will be subject
to (a) delivery of notice, (b) absence of any default and (c) continued accuracy
in all material respects of representations and warranties.

Representations and Warranties:

   Applicable to the Loan Parties and their subsidiaries (subject to baskets and
exceptions to be agreed) as follows: accuracy of financial statements and
preparation in accordance with GAAP; corporate existence and capital structure;
due authorization, execution and delivery of appropriate documents;
subsidiaries; no conflict with laws or material agreements; legal, valid and
binding agreements; absence of material litigation; absence of material
undisclosed liabilities; environmental regulations and liabilities; ERISA;
possession of all necessary consents, approvals, licenses and permits;
compliance with all applicable laws and regulations; payment of taxes; ownership
of properties; solvency; liens; no default; insurance; labor matters; accuracy
of disclosure; absence of any material adverse change in the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Loan Parties and their subsidiaries, taken as a whole (not to be applicable to
the first advance); validity, perfection and priority of liens on Collateral;
Federal Reserve Regulations; Investment Company Act; Patriot Act compliance; and
accuracy of representations and warranties in acquisition documents.

Affirmative Covenants:

   Applicable to the Loan Parties and their subsidiaries and consistent with
recent credit facilities similar to the

 

A-I-6



--------------------------------------------------------------------------------

   First Priority Facilities for affiliates of Warburg Pincus LLC (subject to
baskets and exceptions to be agreed) as follows: use of proceeds; payment of
taxes and performance of other material obligations; continuation of business
and maintenance of existence and rights and privileges; maintenance of corporate
separateness; compliance with laws and material contractual obligations;
maintenance of property and insurance; maintenance of books and records;
inspection and visitation rights; notices of defaults, litigation and other
material events; financial and other information reporting (including annual
audited and quarterly unaudited financial statements and annual updated
budgets); use of commercially reasonable efforts to maintain a rating of the
First Priority Facilities by each of S&P and Moody’s; and guarantees, further
assurances and security interests in after-acquired property.

Negative Covenants:

   Applicable to the Borrower and its subsidiaries (subject to baskets and
exceptions to be agreed) as follows: limitations on indebtedness; liens; further
negative pledges; acquisitions and other investments; dividends, repurchases of
equity interests and other restricted payments; mergers, consolidations and
other fundamental changes; dispositions; sale-leaseback transactions;
transactions with affiliates; further limitations on dividend and other payment
restrictions affecting subsidiaries; changes in business; amendment of documents
relating to material indebtedness and organizational documents; prepayment,
redemption or repurchase of subordinated indebtedness and Second Priority Term
Loans (as defined in Annex A-II to the Commitment Letter); and limitations on
payments of principal or interest on the Merger Note (as defined in the
Acquisition Agreement).

Financial Covenants:

  

The financial covenants will be applicable beginning with the fiscal quarter
ending December 31, 2006 and will be the following covenants with levels to be
agreed:

 

1. Maximum Consolidated Leverage Ratio.

2. Minimum Ratio of EBITDA to Cash Interest Expense.

 

A-I-7



--------------------------------------------------------------------------------

  

3. Maximum Capital Expenditures.

   For purposes of determining compliance with the financial covenants, any
equity investment made in the Borrower after the Closing Date and on or prior to
the day that is 10 days after the day on which financial statements are required
to be delivered for a fiscal quarter will, at the request of the Borrower, be
included in the calculation of EBITDA (as defined in Annex II hereto) for the
purposes of determining compliance with financial covenants at the end of such
fiscal quarter and applicable subsequent periods (any such investment so
included in the calculation of EBITDA, a “Specified Equity Contribution”);
provided that (a) in each four fiscal quarter period there shall be a period of
a least one fiscal quarter in which no Specified Equity Contribution is made,
(b) in each eight fiscal quarter period there shall be a period of at least four
consecutive fiscal quarters during which no Specified Equity Contribution is
made and (c) the amount of any Specified Equity Contribution shall be no greater
than the amount required to cause the Borrower to be in compliance with the
financial covenants. Events of Default:    Defaults (with grace periods and
thresholds to be agreed) as follows: nonpayment of principal, interest or other
amounts; breach of representation or warranty; failure to perform or observe of
covenants and obligations; default on or acceleration of other indebtedness in a
principal amount exceeding $10.0 million; unsatisfied judgments exceeding $10.0
million; bankruptcy or insolvency; ERISA; change of control; and actual or
asserted loss of validity, priority or enforceability, or impairment, of any
First Priority Credit Documentation or Collateral impacting a substantial
portion of the assets of the Borrower and its subsidiaries taken as a whole.

Yield Protection

and Increased Costs:

   Customary for facilities and transactions of this type, including, without
limitation, tax gross ups, increased cost provisions, breakage provisions,
indemnities, and other customary items. Assignments and Participations:    Each
assignment under the Revolving Credit Facility shall require the consent of each
issuing bank in respect of letters of credit issued thereunder, the swingline
loan

 

A-I-8



--------------------------------------------------------------------------------

  

Lender thereunder and the Borrower, such consents not to be unreasonably
withheld or delayed; provided that such consent of the Borrower shall not be
required (i) for assignments to another Lender or its affiliates or any Federal
Reserve Bank or (ii) after the occurrence and during the continuance of a
payment or bankruptcy event of default. Each assignment under the First Priority
Term Loan Facility shall require the consent of the Borrower, such consent not
to be unreasonably withheld or delayed; provided that such consent of the
Borrower shall not be required (i) for assignments to another Lender or its
affiliates or any Federal Reserve Bank or (ii) after the occurrence and during
the continuance of a payment or bankruptcy event of default. All assignments
will require the consent of the Administrative Agent, not to be unreasonably
withheld or delayed. Assignments will be in minimum amounts of $2,500,000 in
respect of the Revolving Credit Facility and $1,000,000 in respect of the First
Priority Term Loan Facility (or the lesser amount of the assignor’s commitments
and loans, as applicable).

 

Participations shall be permitted without restriction subject to customary
limitations on voting rights for participants.

Required Lenders:    Lenders having a majority of the outstanding credit
exposure (the “Required Lenders”), subject to amendments or waivers of certain
provisions of the First Priority Credit Documentation requiring the consent of
Lenders having a greater share (or all) of the outstanding credit exposure or to
protect against certain differential impacts (it being understood that there
shall be no “class voting”). If any Lender refuses to consent to any amendment
or waiver requested by the Borrower that requires the consent of more than the
Required Lenders and such amendment or waiver is consented to by the Required
Lenders, the Borrower may require such Lender to assign all of its interests,
rights and obligations under the Credit Facilities to an eligible assignee that
shall consent to such requested amendment or waiver. Expenses and
Indemnification:    All reasonable out-of-pocket expenses of the Lead Arrangers
and the Agents (and of all Lenders in the case of enforcement costs and
documentary taxes) associated

 

A-I-9



--------------------------------------------------------------------------------

   with the negotiation, preparation, execution and delivery or administration
of, any waiver or modification (whether or not effective) of, the arranging and
syndicating of, and the enforcement of, any First Priority Credit Documentation
(including the reasonable fees, disbursements and other charges of counsel for
the Lead Arrangers and the Agents) are to be paid by the Loan Parties on the
Closing Date and thereafter from time to time on demand.    The Loan Parties
will indemnify the Lead Arrangers, the Agents, the Lenders and their respective
affiliates, successors and assigns and the officers, directors, employees,
agents, advisors, controlling persons and members of each of the foregoing
(each, an “Indemnified Person”) and hold them harmless from and against all
costs, expenses (including reasonable fees, disbursements and other charges of
counsel) and all liabilities arising out of or relating to any claim or
litigation or other proceeding (regardless of whether such Indemnified Person is
a party thereto or has commenced any litigation and regardless of whether such
matter is initiated by a third party or by the Borrower or any of its
affiliates) that relate to the Transactions or any transactions related thereto,
except to the extent determined in the final, non-appealable judgment of a court
of competent jurisdiction to have resulted from such Indemnified Person’s gross
negligence or willful misconduct. Governing Law and Forum:    New York. Waiver
of Jury Trial:    All parties to the First Priority Credit Documentation will
waive the right to trial by jury. Counsel for the Lead Arrangers:    Cahill
Gordon & Reindel LLP

 

A-I-10



--------------------------------------------------------------------------------

EXHIBIT A-II

$25,000,000

SECOND PRIORITY CREDIT FACILITY

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein have the same meanings specified
in the Commitment Letter to which this Summary of Proposed Terms and Conditions
is attached.

 

Borrower:    Same as the Borrower under the Credit Facilities as set forth in
the First Priority Term Sheet attached as Exhibit A-I to the Commitment Letter.
Joint Lead Arrangers:    Citigroup Global Markets Inc. and UBS Securities LLC
will act as Joint lead arrangers for the Second Priority Credit Facility (as
defined below) (in such capacity, the “Lead Arrangers”), and will perform the
duties customarily associated with such role. Joint Bookrunners:    Citigroup
Global Markets Inc. and UBS Securities LLC will act as joint bookrunners for the
Second Priority Credit Facility, and will perform the duties customarily
associated with such role. Administrative Agent:    An affiliate of Citigroup
will act as sole administrative agent and collateral agent for the Lenders (as
defined below) (in such capacities, collectively, the “Administrative Agent”),
and will perform the duties customarily associated with such roles. Syndication
Agent    An affiliate of UBS Securities LLC will act as sole syndication agent
for the Lenders. Lenders:    A syndicate of financial institutions and other
entities (each, a “Lender” and collectively, the “Lenders”) arranged by the Lead
Arranger and reasonably acceptable to the Borrower. Second Priority Facility:   
Senior second priority secured term loan facility (the “Second Priority Credit
Facility”) in an aggregate principal amount of up to $25.0 million. Use of
Proceeds:    The proceeds of the Second Priority Credit Facility shall be used
to (a) finance in part the Transactions; and (b) pay related fees and expenses
incurred in connection with the Transactions. Availability:    Advances under
the Second Priority Credit Facility will be available in a single draw on the
Closing Date. Advances repaid or prepaid may not be reborrowed.

 

A-II-1



--------------------------------------------------------------------------------

Documentation:    The documentation for the Second Priority Credit Facility will
include, among others, a credit agreement (the “Second Priority Credit
Agreement”), guarantees and appropriate pledge, security, mortgage and other
collateral documents and an intercreditor agreement (collectively, the “Second
Priority Credit Documentation”) and containing the definitions set forth in
Annex II to Exhibit A-I of the Commitment Letter. The Borrower and the Second
Priority Guarantors (as defined below under “Guarantors”) are herein referred to
as the “Second Priority Loan Parties” and individually as a “Second Priority
Loan Party.” Guarantors:    The obligations of the Borrower under the Second
Priority Credit Facility shall be unconditionally guaranteed, on a joint and
several basis, by each direct and indirect wholly owned domestic subsidiary of
the Borrower that guarantees the First Priority Facilities (each a “Second
Priority Guarantor”; and its guarantee is referred to herein as a “Second
Priority Guarantee”). Security:    There shall be granted to the Administrative
Agent and the Lenders valid and perfected second priority (subject to the first
priority liens securing the obligations under the Credit Documentation pursuant
to an intercreditor agreement customary for transactions of this kind and
subject to certain other exceptions to be set forth in the Second Priority
Credit Documentation) liens and security interests in all of the following:   

(a)    All present and future shares of capital stock (or other ownership or
profit interests in) of each of Borrower’s present and future domestic
subsidiaries and 65% of the capital stock of Borrower’s and such subsidiaries’
first-tier foreign subsidiaries;

  

(b)    Substantially all of the material tangible and intangible properties and
assets (including but not limited to all equipment, inventory, receivables,
contract and other intangible rights, material owned real property, cash and
deposit accounts, intellectual property and proceeds of the foregoing and
excluding, without limitation, vehicles, leaseholds, contracts that contain a
valid and enforceable prohibition on assignment, but only so long as such
prohibition exists and is effective and valid notwithstanding applicable UCC
anti-assignment provisions) of the Borrower and each of the Second Priority
Guarantors;

  

(c)    All present and future intercompany debt of the Borrower and each Second
Priority Guarantor; and

 

A-II-2



--------------------------------------------------------------------------------

  

(d)    All proceeds and products of the property and assets described in
clauses (a), (b) and (c) above.

   All the foregoing are collectively referred to as the “Collateral”; it being
understood that, unless otherwise specified, none of the foregoing shall be
subject to any other liens or security interests, except as described above and
except for certain exceptions to be agreed upon. All such security interests
will be created pursuant to Second Priority Credit Documentation reasonably
satisfactory to the Lead Arrangers. On the Closing Date, such security interests
shall have become perfected (or arrangements for the perfection thereof
reasonably satisfactory to the Lead Arrangers shall have been made) and shall
also secure the Second Priority Guarantees. Notwithstanding the foregoing, no
pledge or security interest shall be granted to the extent such pledge or
security interest would be prohibited by applicable law or would result in
material adverse tax consequences or to the extent the cost of obtaining such
pledge or security interest would be excessive in relation to the benefit
thereof in the Lead Arranger’s reasonable judgment after consultation with the
Borrower. Final Maturity:    The final maturity of the Second Priority Credit
Facility will occur on the date that is 7.5 years after the Closing Date.
Amortization Schedule:    None. Interest Rates and Fees:    Interest rates and
fees in connection with the Second Priority Credit Facility will be as specified
on Annex I attached hereto. Mandatory Prepayments/ Reductions in Commitment:   

 

Subject to the requirements of the First Priority Credit Documentation and the
intercreditor agreement, the Second Priority Credit Facility will be required to
be prepaid (subject to baskets, exceptions and, in the case of clauses (b) and
(e) below, the right (A) to reinvest (including in permitted acquisitions)
proceeds within 365 days or (B) to commit pursuant to a binding contract to
reinvest such proceeds within 365 days of receipt of proceeds, so long as the
reinvestment is completed within (1) 180 days after such commitment, in the case
of proceeds from asset sales, and (2) one year after such commitment, in the
case of insurance and condemnation proceeds) with (a) beginning with fiscal year
2007, 50% of annual Excess Cash Flow (as defined in Annex II to Exhibit A of the
Commitment Letter) (including a step-down to 25% if the Borrower’s Total
Leverage Ratio is less than or equal to 2.00:1.00), (b) 100% of the net cash
proceeds of asset sales and other asset dispositions by the Borrower or any of
its subsidiaries, (c) 100% of the net cash proceeds of the issuance or
incurrence of debt (other than

 

A-II-3



--------------------------------------------------------------------------------

   permitted debt) by the Borrower or any of its subsidiaries), (d) 50% of the
net cash proceeds of issuances of equity of Borrower and its subsidiaries,
subject to limited exceptions to be agreed and (e) 100% of any Extraordinary
Receipts (to be defined as certain insurance proceeds and certain condemnation
and casualty proceeds (subject to the reinvestment rights described above));
provided, however, that, until all loans under the First Priority Term Loan
Facility shall have been paid in full, such prepayments shall first be offered
to the lenders under the First Priority Term Loan Facility, and shall not be
required to be used to prepay loans under the Second Priority Credit Facility
except to the extent rejected by the lenders under the First Priority Term Loan
Facility.    Notwithstanding the foregoing, each Lender under the Second
Priority Credit Facility (each a “Second Lien Term Lender”) shall have the right
to reject its pro rata share of any mandatory prepayment described above, in
which case the amounts so rejected shall be offered ratably to each
non-rejecting Second Lien Term Lender. Any such amounts which are further
rejected by such non-rejecting Second Lien Term Lenders may be retained by the
Borrower.

Voluntary Prepayments/

Reductions in Commitment:

  

 

Advances under the Second Priority Credit Facility may be prepaid at the option
of the Borrower, upon notice and in a minimum principal amount and in multiples
to be agreed upon, without premium or penalty (except, in the case of LIBOR
borrowings, breakage costs related to prepayments not made on the last day of
the relevant interest period), and except that all voluntary prepayments and
refinancings (in whole or in part) shall be accompanied by a premium of (i)
during the first year following the Closing Date, 2% of the principal amount
thereof, (ii) during the second year following the Closing Date, 1% of the
principal amount thereof and (iii) thereafter, none.

Conditions to Advance:    The making of the advance under the Second Priority
Credit Facility shall be subject to the conditions set forth on Exhibit B to the
Commitment Letter and to the (a) delivery of notice, (b) absence of any default
except as set forth in clause (c) below and (c) accuracy in all material
respects of representations and warranties. Representations and Warranties:   
Same as for the First Priority Facilities to be applicable to the Second
Priority Loan Parties and their subsidiaries. Affirmative Covenants:   
Substantially the same as for the First Priority Facilities to be applicable to
the Second Priority Loan Parties and their subsidiaries. Negative Covenants:   
Substantially the same as for the First Priority Facilities to be applicable to
the Second Priority Loan Parties and their subsidiaries.

 

A-II-4



--------------------------------------------------------------------------------

Financial Covenant:    Maximum Total Leverage Ratio covenant    The financial
covenant contemplated above shall have levels to be agreed and related defined
terms to be mutually agreed in the Second Priority Credit Documentation (and
consistent with the corresponding provisions of the First Priority Credit
Documentation). The financial covenant contemplated above will apply to the
Borrower and its subsidiaries on a consolidated basis.    The financial covenant
will be applicable beginning with the fiscal quarter ending December 31, 2006,
and the covenant levels shall be less restrictive than the corresponding
covenant in the First Priority Facilities by 0.5x EBITDA.    For purposes of
determining compliance with the financial covenant, any equity investment made
in the Borrower after the Closing Date and on or prior to the day that is 10
days after the day on which financial statements are required to be delivered
for a fiscal quarter will, at the request of the Borrower, be included in the
calculation of EBITDA (as defined in Annex II to Exhibit A-I of the Commitment
Letter) for the purposes of determining compliance with the financial covenant
at the end of such fiscal quarter and applicable subsequent periods (any such
investment so included in the calculation of EBITDA, a “Specified Equity
Contribution”); provided that (a) in each four fiscal quarter period there shall
be a period of at least one fiscal quarter in which no Specified Equity
Contribution is made, (b) in each eight fiscal quarter period there shall be a
period of at least four consecutive fiscal quarters during which no Specified
Equity Contribution is made and (c) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrower
to be in compliance with the financial covenants.    The covenants applicable to
the Second Priority Credit Facility will provide for increases in basket amounts
by an amount to be agreed over those in the First Priority Facilities. Events of
Default:    Customary for recent facilities similar to the Second Priority
Credit Facility (with grace periods and thresholds to be agreed) as follows:
nonpayment of principal, interest or other amounts; breach of representation or
warranty; failure to perform or observe of covenants and obligations; default on
or acceleration of other indebtedness in a principal amount exceeding $15.0
million; unsatisfied judgments exceeding $15.0 million; bankruptcy or
insolvency; ERISA; change of control; and actual or asserted loss of validity or
enforceability or impairment of any Second Priority Credit Documentation or
Collateral impacting a substantial portion of the assets of the Borrower and its
subsidiaries taken as a whole.

 

A-II-5



--------------------------------------------------------------------------------

Yield Protection and Increased

Costs:

  

 

Customary for facilities and transactions of this type, including, without
limitation, tax gross ups, increased cost provisions, breakage provisions,
indemnities, and other customary items.

Assignments and Participations:    Each assignment under the Second Priority
Credit Facility shall require the consent of the Administrative Agent and notice
to (but not the consent of) the Borrower. Assignments will be in minimum amounts
of $1,000,000 (or the lesser amount of the assignor’s commitments and loans, as
applicable).    Participations shall be permitted without restriction subject to
customary limitations on voting rights for participants. Required Lenders:   
Lenders having a majority of the outstanding credit exposure (the “Required
Lenders”), subject to amendments or waivers of certain provisions of the Second
Priority Credit Documentation requiring the consent of Lenders having a greater
share (or all) of the outstanding credit exposure or to protect against certain
differential impacts. If any Lender refuses to consent to any amendment or
waiver requested by the Borrower that requires the consent of more than the
Required Lenders and such amendment or waiver is consented to by the Required
Lenders, the Borrower may require such Lender to assign all of its interests,
rights and obligations under the Second Priority Credit Facility to an eligible
assignee that shall consent to such requested amendment or waiver. Expenses and
Indemnification:    All reasonable out-of-pocket expenses of the Lead Arrangers
and the Agents (and of all Lenders in the case of enforcement costs and
documentary taxes) associated with the negotiation, preparation, execution and
delivery or administration of, any waiver or modification (whether or not
effective) of, the arranging and syndicating of, and the enforcement of, any
Second Priority Credit Documentation (including the reasonable fees,
disbursements and other charges of counsel for the Lead Arrangers and the
Agents) are to be paid by the Second Priority Loan Parties on the Closing Date
and thereafter from time to time on demand.    The Second Priority Loan Parties
will indemnify the Lead Arrangers, the Agents, the Lenders and their respective
affiliates, successors and assigns and the officers, directors, employees,
agents, advisors, controlling persons and members of each of the foregoing
(each, an “Indemnified Person”) and hold them harmless from and against all
costs, expenses (including reasonable fees, disbursements and other charges of
counsel) and all liabilities arising out of

 

A-II-6



--------------------------------------------------------------------------------

   or relating to any claim or litigation or other proceeding (regardless of
whether such Indemnified Person is a party thereto or has commenced any
litigation and regardless of whether such matter is initiated by a third party
or by the Borrower or any of its affiliates) that relate to the Transactions or
any transactions related thereto, except to the extent determined in the final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from such Indemnified Person’s gross negligence or willful misconduct. Governing
Law and Forum:    New York. Waiver of Jury Trial:    All parties to the Second
Priority Credit Documentation will waive the right to trial by jury. Counsel for
the Lead Arrangers:    Cahill Gordon & Reindel LLP.

 

A-II-7



--------------------------------------------------------------------------------

EXHIBIT B

$135,000,000 SENIOR SECURED CREDIT FACILITIES

CONDITIONS TO FUNDING:

 

(a) The execution and delivery of Credit Documentation consistent with the First
Priority Term Sheet and Second Priority Term Sheet.

 

(b) The Lead Arrangers shall have received, in form and substance reasonably
satisfactory to them: (i) copies of the merger agreement related to the
Acquisition and all other documentation, instruments and agreements related to
the Acquisition (together, the “Acquisition Agreement”) (it being understood
that the draft Agreement and Plan of Merger dated July 11, 2006 relating to the
Acquisition and the related disclosure schedules each delivered to the Lead
Arrangers are satisfactory); and (ii) such opinions of counsel to the Loan
Parties and other corporate documents and customary certificates and
instruments, including with respect to perfection and priority of liens, as the
Lead Arrangers shall reasonably require. The Acquisition shall have been
consummated and the Acquisition Agreement shall not have been amended or
modified in any respect that is materially adverse to the Lenders without the
prior written consent of the Lead Arrangers.

 

(c) All loans under the Credit Facilities shall be in material compliance with
all banking and other laws and regulations.

 

(d) The Lead Arrangers shall be reasonably satisfied that, after giving pro
forma effect to the Acquisition, the initial funding of the Credit Facilities
and the consummation of the other elements of the Transactions, the ratio of
aggregate total funded debt (including capital leases and the initial funding
under the Credit Facilities on the Closing Date) of the Borrower and its
subsidiaries as of the Closing Date to Pro Forma EBITDA (which shall exclude
other income) for the latest four consecutive fiscal quarter period ended for
which financial statements are available (calculated in a manner consistent with
Regulation S-X and including other adjustments reasonably acceptable to the Lead
Arrangers) does not exceed 4.7:1.0 (it being understood that the aggregate
principal amount of the Credit Facilities may be reduced by the Borrower to
satisfy this requirement).

 

(e) Borrower and each of the Guarantors shall have provided the documentation
and other information to the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

 

(f) The Lead Arrangers shall have received (i) copies of audited financial
statements for the Borrower and its subsidiaries and the Acquired Business and
its subsidiaries for the three fiscal years ended December 31, 2005 and interim
unaudited financial statements for each quarter ended after such date and more
than 45 days

 

B-1



--------------------------------------------------------------------------------

prior to the Closing Date, (ii) pro forma financial statements of the Borrower
and its subsidiaries for the latest four consecutive fiscal quarter period ended
for which financial statements are available after giving effect to the
Acquisition (prepared in accordance with Regulation S-X and the SEC Rules and
including other adjustments reasonably acceptable to the Lead Arrangers) and a
pro forma balance sheet of the Borrower and its subsidiaries as of the Closing
Date and (iii) a certificate of chief financial officer of the Borrower as to
the solvency of each Loan Party, on a consolidated basis, after giving effect to
the Transactions.

 

(g) After giving effect to the Transactions, all principal, interest, fees and
other amounts outstanding under the existing indebtedness of the Borrower and
its subsidiaries, including the Acquired Business, shall have been paid in full
and the commitments thereunder terminated.

 

(h) (i) The Lead Arrangers shall have received, not later than 20 business days
prior to the Closing Date, the complete printed Confidential Information
Memorandum relating to the Credit Facilities suitable for use in a customary
syndication of bank financing, with all financial statements (both audited and
unaudited), information and projections relating to Borrower and the Acquired
Business and their respective subsidiaries as deemed desirable to be included
therein by the Lead Arrangers, and (ii) the Credit Facilities shall have been
rated by both Moody’s and S&P at least 20 business days prior to the proposed
Closing Date and the Lead Arranger shall have received confirmation thereof;
provided that the Lead Arrangers shall not be required to conduct the
syndication of the Credit Facilities during the period from August 25, 2006
through September 5, 2006 and such days shall not be included in the 20 business
day period.

 

(i) All fees and expenses of the Lead Arrangers and Lenders required to have
been paid as a condition to the funding of the Lenders (including payment of the
reasonable fees, expenses and other charges of counsel to the Lead Arrangers to
the extent invoiced) shall have been paid in full.

 

B-2